Title: Nicholas P. Trist to James Madison, 6 September 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Sep. 6. ’30
                            
                        
                        
                        Your packet has come safe to hand, & the enclosure for Mr Nicholls shall be delivered by me this
                            afternoon, unless it rains, as now seems probable. Meanwhile, I enclose you a paper containing many details concerning the
                            wonderful event which the inconceivable folly of half a dozen men has brought about. Although
                            it were to be wished that they would have suffered the French People to continue peaceably in
                            the glorious march which was apparent, yet it would seem that their misconduct is really not to have les Suites which were to be apprehended. In haste, Yrs affly
                        
                            
                                N. P. Trist
                            
                        
                    As the paper is borrowed from a file, please return it.